Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14-16, 20-36 are pending in the instant application.
Allowable Subject Matter
Claims 14-16, 20-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.  The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Braun (EP 2913951) discloses bundling ACK bits based on number of code blocks in transport block (0047, fig. 2), but not the amended limitation of number of HARQ bits and number of CBGs based on plurality of three thresholds and the claimed steps based on TBS being greater and less than or equal to first and second thresholds.
Regarding independent Claim 14, the prior art fails to teach or suggest: decode multiplexed HARQ-ACK information received from the UE, wherein the multiplexed HARQ-ACK information for the scheduled downlink transmission is based on a plurality of predetermined thresholds, wherein the plurality of predetermined thresholds includes three thresholds and determines a number of code block groups (CBGs); wherein:
if the TBS is greater than a first predetermined threshold:
receive a HARQ bit per code block group, wherein the HARQ bit for a particular code block group indicates whether a decode failure has occurred for at least one of the one or more code blacks of the particular code block group; and
if the TBS is less than or equal to a second predetermined threshold,
receive a HARQ bit that indicates whether a decode failure has occurred for at least one of the one or more code blocks of the TB., in combination with the remaining limitations of the claim.

Regarding independent Claim 25, the prior art fails to teach or suggest: decode multiplexed HARQ-ACK information received from the UE, wherein the multiplexed HARQ-ACK information for the scheduled downlink transmission is based on a plurality of predetermined thresholds, wherein the plurality of predetermined thresholds includes three thresholds and determines a number of code block groups (CBGs); wherein:
if the TBS is greater than a first predetermined threshold:
receive a HARQ bit per code block group, wherein the HARQ bit received for a particular code block group indicates whether a decode failure has occurred for at least one of the one or more code blocks of the particular code block group; and
if the TBS is less than or equal to a second predetermined threshold,
receive a HARQ bit that indicates whether a decode failure has occurred for at least one of the one or more code blocks of the transport block., in combination with the remaining limitations of the claim.

Regarding independent Claim 33, the prior art fails to teach or suggest: decoding multiplexed HARQ-ACK information received from the UE, wherein the multiplexed HARQ-ACK information for the scheduled downlink transmission is based on a plurality of predetermined thresholds, wherein the plurality of predetermined thresholds includes three thresholds and determines a number of code block groups (CBGs); and
if the TBS is greater than a first predetermined threshold:
receiving a HARQ bit per code block group, wherein the HARQ bit for a particular code block group indicates whether a decode failure has occurred for at least one of the one or more code blocks of the particular code block group, and
if the TBS is less than or equal to a second predetermined threshold,
receiving a HARQ bit that indicates whether a decode failure has occurred for at least one of the one or more code blocks of the transport block., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/

Art Unit 2467